PD-1272-15

                                            No.                                             RECBVED M
        FILED IN                                                                          n^iiTfQPCRrS'ALAPPFAlj
COURT OF CRIMINAL APPEALS                                  IN THE

                                                                                               SEP 25 2015
      SEP 2 5 2015                                COURT OF CRIMINAL APPEALS


                                                        AUSTIN,    TEXAS
                                                                                           ;\w; /?^.''i&'v CffT"'
    Abel Acosta, Clerk

                                              PAUL ANTWANN HARLAN #1969190
                                                   Petitioner,

                                                             V.

                                                     THE STATE OF TEXAS
                                                     Respondent,
                                                                           o &-m-D0<236>-tiZ_
                                             From Appeal No.
                                              Trial Cause No. F13-56882-K
                                                    Dallas County, Texas

                                    First motion For Extension Of Time To File
                                           Petition For Discretionary Review

      TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


        Comes     now,       Paul      Antwann       Harlan, Petitioner, and files this Motion for an
                                                                                      i

      extension           of sixty         (60)    days in which to file a petition for Discretionary

      Review,     in       support         of this motion, appellant shows the Court the following:

                                                              I.


        The     Petitioner           was     convicted    in the 4th District Court of Dallas County,

      Texas     of the         offense of Aggrevated Robbery in Cause No. F13-56882-K, styled

      STATE     OF        TEXAS     vs Paul Antwann Harlan. The petitioner appealed to the Court

      of Appeals, 6th Supreme Judicial                   District.     The    case   was affirmed September

      3, 2015.


                                                             II-


        The present deadline                      for filing the Petition for Discretionary Review is
      October        3,     2015.     The Petitioner        has not requested any extension prior to

      this request.

                                                             (1)
                                                             Ill




     Petitioner's          request      for   an     extension is based upon the following facts:

Petitioner was not informed of                     the       decision     of     the Court of Appeals in af

firming his case until September 11, 2015.                               Since    that   time   Petitioner has

been        attempting       to    gain     legal     representation in this matter. His attorney

on        the    appeal,    Julie      Woods,       has informed Petitioner that she will not re

present him on the Petition for Discretionary review.

      Wherefore,         Petitioner        prays     this       Court grant this motion and extend the

deadline           for   filing       the Petition for" Discretionary/Review in Cause No. 05-

14-01535-CR to December 2, 2015.                         '




                                                                                  Petitioner, Pro se
                                                                                  TDCJ-Institutional Div.
                                                                                  French Robertson Unit
                                                                                  TDCJ-ID#1969190
                                                                                  Abilene, Texas 79601



                                           CERTIFICATE OF SERVICE


      I     certify      that     a   true and correct copy of the above and foregoing First
motion          for    Extension      of   Time to file a Petition for Discretionary Review
has been forwarded by U.S. Mail, postage prepaid, first class, to the Attorney
for Respondent, G. Brian garrison at 133 N. Riverfront Blvd; LB19, and to
the        State      prosecuting      Attorney,         P.O.      Box    12405, Austin, TX 78711 on this
the 7Jh            day of September, 2015.

                                                                                  -Km.A Qft^Lj—\tcukL
                                                                                  Petitioner, Pro se


      I,     Paul Antwann,.- Harlan, TDCJ# 1969190, being presently incarcerated ijn
the        French Robertson unit of the Texas Department fcjif Criminal justice in
Jones County, Texas, verify and declare under the penalty of perjury that
the foregoing statements are true and correct. Executed on this the 2.^ day
of September, 2015.



                                                                               Paul Antwann Harlan #1969190


                                                             (2)